
	
		I
		111th CONGRESS
		1st Session
		H. R. 3503
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. McDermott (for
			 himself, Mr. Petri,
			 Mr. Blumenauer,
			 Mr. George Miller of California,
			 Mr. Markey of Massachusetts,
			 Mr. Moran of Virginia,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mrs. Capps,
			 Mr. Farr, Mr. Olver, Mr.
			 Stark, Mr. Schiff,
			 Mr. Kennedy,
			 Ms. DeLauro,
			 Ms. Lee of California,
			 Mr. Nadler of New York,
			 Mr. Honda,
			 Mr. Berman,
			 Ms. Norton,
			 Mr. Wexler,
			 Mr. Payne,
			 Mr. Kildee,
			 Ms. Eshoo, and
			 Mr. Gordon of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Natural Resources and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that proper information gathering and planning
		  are undertaken to secure the preservation and recovery of the salmon and
		  steelhead of the Columbia River Basin in a manner that protects and enhances
		  local communities, ensures effective expenditure of Federal resources, and
		  maintains reasonably priced, reliable power, to direct the Secretary of
		  Commerce to seek scientific analysis of Federal efforts to restore salmon and
		  steelhead listed under the Endangered Species Act of 1973, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Solutions and Planning
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds and declares the following:
				(1)Certain species of
			 wild salmon and steelhead in the Columbia and Snake River Basin are on the
			 brink of extinction as a consequence of various factors, including the
			 construction and operation of hydroelectric projects, harvest management
			 practices, habitat degradation, altered in-stream flow regimes, and unsound
			 hatchery practices.
				(2)These salmon and
			 steelhead have major economic, ecological, educational, recreational,
			 scientific, cultural, and spiritual significance to the Nation and its
			 people.
				(3)Thirteen salmon
			 and steelhead species in the Columbia and Snake River Basin are listed for
			 protection under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.).
				(4)The Federal
			 Government, including Bonneville Power Administration’s ratepayers in the
			 Pacific Northwest, has spent more than $8,000,000,000 on salmon recovery
			 efforts in the Columbia and Snake River Basin to date.
				(5)Salmon and
			 steelhead are symbols of the Pacific Northwest, support thousands of jobs in
			 coastal and inland communities, and serve as an indicator of the health of
			 Northern California, Nevada, Alaska, and Pacific Northwest river
			 ecosystems.
				(6)Salmon and
			 steelhead of the Snake River are a vital economic resource to communities in
			 Alaska, Washington, Oregon, Idaho, and California. Restoring Snake River salmon
			 to healthy, self-sustaining, harvestable levels will have significant economic
			 benefits for these communities as well as communities in Nevada where these
			 fish once returned.
				(7)The original range of Snake River salmon
			 included not only their existing habitat in central Idaho, northeast Oregon,
			 southeast Washington, the mid- and lower Columbia River, and the coastal waters
			 of Alaska, California, Oregon, and Washington, but also habitat in the upper
			 Columbia River and the upper Snake River Basin, including southern Idaho,
			 southeast Oregon, and northern Nevada.
				(8)The United States
			 Government has signed treaties with Indian tribes in Oregon, Washington,
			 Montana, and Idaho and with the Government of Canada creating a legally
			 enforceable trust responsibility to restore salmon populations to sustainable,
			 harvestable levels.
				(9)Since the
			 construction of 4 Federal dams on the lower Snake River in Washington, salmon
			 and steelhead populations in the Snake River have significantly declined, and
			 all salmon and steelhead populations in the Snake River are either already
			 extinct or listed as endangered species or threatened species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				(10)Recent studies indicate that the window of
			 time to protect and restore Snake River salmon and steelhead is short, with
			 scientists estimating that, if changes do not occur, several of the remaining
			 Snake River salmon populations could be extinct within the next 20
			 years.
				(11)A federally
			 funded group of State, tribal, Federal, and independent scientists found that
			 removing the 4 lower Snake River dams in Washington is the surest way to
			 protect and recover Snake River salmon and steelhead. Similar conclusions have
			 been reached in studies by the Army Corps of Engineers and the Department of
			 Commerce. At the same time, it is well understood that removing these dams is
			 not a silver bullet for the recovery of all salmon and steelhead
			 populations in the Columbia and Snake River Basin and other actions are also
			 necessary to further protect and restore these fish.
				(12)Removal of the 4
			 lower Snake River dams would affect electricity generation, freight shipping,
			 and water supply systems, and these benefits must be replaced through other
			 means in order to protect local communities, farms, and the regional energy
			 supply system.
				(13)The 4 lower Snake
			 River dams currently produce renewable electricity. Studies have found that the
			 Northwest has ample additional existing and potential clean renewable energy
			 sources to cost-effectively replace the power produced by these dams in a
			 manner that is compatible with broader efforts to reduce regional greenhouse
			 gas emissions.
				(14)In the event that the 4 lower Snake River
			 dams are removed, their energy benefits should be replaced with cost-effective,
			 clean renewable sources, as well as energy efficiency and conservation.
				(15)The removal of
			 the 4 lower Snake River dams would bring opportunities to inland Northwest
			 communities by opening up 140 miles of free-flowing river, and providing needed
			 resources for more effective and efficient freight transportation
			 systems.
				(16)A Federal court
			 has found that the 4 lower Snake River dams violate water quality standards
			 under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
				(17)A significant
			 amount of sediment has built up behind Lower Granite Dam, posing a flood risk
			 to the city of Lewiston, Idaho, which now sits below the height of the lower
			 Snake River. A study by the Army Corps of Engineers found that nearly
			 $2,000,000,000 worth of buildings and infrastructure sit in the
			 Clarkston/Lewiston area floodplain where they face a growing threat of major
			 damage from levee breaching. The same Corps study estimates that the costs of
			 river-dredging and levee-raising needed to protect these areas could cost
			 taxpayers hundreds of millions of dollars.
				(18)Global warming is
			 already having and will continue to have detrimental effects on Pacific salmon
			 populations. Snake River salmon may be key to maintaining and rebuilding salmon
			 populations throughout the Columbia and Snake River Basin, as their
			 high-elevation spawning grounds are the most likely to remain viable in the
			 face of warming temperatures; thus, taking action now to protect these salmon
			 is vitally important.
				(19)The Northwest
			 Power and Conservation Council commissioned a report in 2000 that concluded
			 that removing the 4 lower Snake River dams is a more cost-effective way to
			 restore wild salmon and steelhead populations to the Columbia and Snake River
			 Basin than strategies that do not include dam removal.
				(20)Three of the last
			 four biological opinions regarding the Columbia and Snake River Federal
			 hydrosystem have been found illegal by Federal courts.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure the
			 protection and recovery of wild Columbia and Snake River salmon and steelhead
			 to self-sustaining, harvestable levels, while providing for reliable,
			 reasonably priced, and clean renewable energy in the Northwest, a reliable and
			 affordable freight transportation system, and an economically sustainable
			 salmon recovery program, and to maximize the economic benefits from potential
			 dam removal while mitigating for its impacts; and
				(2)to ensure that the Northwest and the Nation
			 have completed the necessary planning and evaluation to efficiently manage
			 salmon recovery by implementing biologically effective measures and responding
			 rapidly if and when major new actions are determined to be necessary to protect
			 and recover salmon and steelhead in the Columbia and Snake River Basin.
				3.Scientific
			 analysis of Federal salmon recovery efforts
			(a)In
			 generalNot later than 3 months after the date of enactment of
			 this Act, the Secretary of Commerce shall enter into an arrangement with the
			 National Academy of Sciences providing for scientific analysis of Federal
			 salmon recovery efforts and submission of a report on the results of the
			 analysis in accordance with subsection (c).
			(b)ContentsFor purposes of this section, scientific
			 analysis shall include, at a minimum, a review of Snake River dam removal and
			 other actions that may be necessary to achieve recovery of salmon and steelhead
			 populations of the Columbia and Snake River Basin listed under section 4(c) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1533(c)).
			(c)ReportNot
			 later than 12 months after the date of enactment of this Act, the National
			 Academy of Sciences shall submit to the Secretary of Commerce, the Secretary of
			 the Army, the Secretary of the Interior, the Administrator of the Environmental
			 Protection Agency, and to Congress a report on the results of the scientific
			 analysis conducted under this section.
			4.Study of rail,
			 highway, and barge improvementsThe Secretary of Transportation shall
			 conduct a peer-reviewed analysis of which rail, highway, and Columbia River
			 barge infrastructure improvements would be necessary to ensure a cost-effective
			 and efficient transportation system for agricultural and other shippers who
			 currently use barge transportation between Lewiston, Idaho, and the confluence
			 of the Snake and Columbia Rivers and would be unable to do so if the 4 lower
			 Snake River dams were removed. This analysis shall include a review of cost
			 increases, if any, of shipping rates and options for addressing any such cost
			 increases so as to minimize the potential impact on shippers. This analysis
			 shall incorporate input and feedback from farmers and other shippers, the
			 Washington, Idaho, and Oregon State Departments of Transportation, and other
			 relevant stakeholders in the agricultural, business, and public interest
			 communities, and any suggestions or decisions arrived at through consensus
			 deliberations of the same or similar participants. This analysis shall be
			 completed and a report thereon submitted to Congress within 12 months after the
			 date of the enactment of this Act.
		5.Study of energy
			 replacementThe Secretary of
			 Energy, in consultation with the White House Office of Energy and Climate
			 Change, shall conduct a peer-reviewed analysis of what energy replacement
			 options exist to replace the power currently generated by the 4 lower Snake
			 River dams in the event the dams are removed. The analysis shall include a
			 review of existing, planned, and potential clean renewable energy resources, in
			 addition to energy efficiency, energy conservation, and combined heat and power
			 projects. This analysis shall be completed and a report thereon submitted to
			 Congress within 12 months after the date of enactment of this Act.
		6.Study of lower
			 Snake River riverfront revitalizationThe Army Corps of Engineers, in consultation
			 with relevant State and local governments and interested parties, shall conduct
			 an analysis of what riverfront revitalization and restoration opportunities
			 would exist in the event of the removal of the 4 lower Snake River dams and
			 what costs would be incurred to implement such revitalization and restoration
			 measures. This work shall focus on riverfront revitalization for Lewiston,
			 Idaho, and Clarkston, Washington, but may include other impacted communities
			 along the 140 miles of the lower Snake River. This analysis shall be completed
			 and a report thereon submitted to Congress within 12 months after the date of
			 the enactment of this Act, shall include determination of engineering options
			 and costs, and shall be peer-reviewed generally in accordance with section 2034
			 of Public Law 110–114 to determine the accuracy of the preferred engineering
			 options and costs determined by the Army Corps of Engineers.
		7.Study of
			 irrigation protectionsThe
			 Secretary of the Interior, acting through the Bureau of Reclamation, shall
			 conduct a peer-reviewed analysis of the options and costs regarding any needed
			 modifications to affected irrigation systems, cooling systems, and private
			 wells if the 4 lower Snake River dams were removed. This analysis shall be
			 completed and a report thereon submitted to Congress within 12 months after the
			 date of the enactment of this Act.
		8.Authorization and
			 study of salmon recovery
			(a)Dam removal
			 authorizationCongress hereby
			 determines that the Secretary of the Army may remove the four lower Snake River
			 dams.
			(b)Review and
			 Update of Feasibility StudyThe Secretary of the Army shall re-evaluate
			 and update the U.S. Army Corps of Engineers' Final Lower Snake River Juvenile
			 Salmon Migration Feasibility Report/Environmental Impact Statement (February
			 2002) pursuant to new information. The updated feasibility study shall
			 incorporate and address, at a minimum, the following:
				(1)Current and
			 expected future climate change impacts on Columbia and Snake River salmon and
			 steelhead populations and their habitat.
				(2)Replacement of the
			 4 lower Snake River dams’ average energy output (not nameplate capacity) with
			 clean renewable energy resources, including energy efficiency and
			 conservation.
				(3)Options for
			 keeping currently irrigated acreage intact and under irrigation in a dam
			 removal scenario.
				(4)Costs associated
			 with Lower Granite Dam reservoir sediment/flood risk mitigation in a
			 non-dam-removal scenario.
				(5)Passive Use Values
			 associated with both dam removal and non-dam-removal scenarios.
				(6)Alternate methods
			 for removing the 4 lower Snake River dams in addition to the method analyzed in
			 the 2002 environmental impact statement, including but not limited to full dam
			 removal and removing or notching the dams’ concrete portions.
				(c)Completion;
			 report; peer reviewThe Secretary of the Army shall—
				(1)complete the
			 re-evaluation and update and submit a report thereon to Congress within 20
			 months after the date of enactment of this Act;
				(2)include in the
			 report determination of engineering options and costs; and
				(3)shall submit the
			 results of the re-evaluation and update (including such determination of
			 engineering options and costs) to peer review generally in accordance with
			 section 2034 of Public Law 110–114 to determine the accuracy of the preferred
			 engineering options and costs.
				9.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Clean renewable
			 energy resourcesFor the purposes of this bill the term
			 clean renewable energy resources means—
				(A)incremental
			 electricity produced as the result of efficiency improvements to existing
			 hydroelectric generation projects, including in irrigation pipes and canals,
			 where the additional generation in either case does not result in new water
			 diversions or impoundments;
				(B)wind;
				(C)solar
			 energy;
				(D)geothermal
			 energy;
				(E)landfill
			 gas;
				(F)wave, ocean, or
			 tidal power;
				(G)gas from sewage
			 treatment facilities; and
				(H)biomass energy
			 based on animal waste, food waste, yard waste, or solid organic fuels from
			 wood, forest, or field residues, or dedicated energy crops, other than—
					(i)wood
			 pieces that have been treated with chemical preservatives such as creosote,
			 pentachlorophenol, or copper-chrome-arsenic;
					(ii)pulping liquor
			 from paper production;
					(iii)wood from old
			 growth forests; or
					(iv)municipal solid
			 waste.
					(2)Federal salmon
			 recovery actionsThe term Federal salmon recovery
			 actions means Federal actions required to protect, recover, and restore
			 salmon and steelhead in the Columbia and Snake River basin that are listed
			 under section 4(c) of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533(c)).
			(3)Lower Snake
			 River damsThe term 4 lower Snake River dams means
			 the following dams on the Snake River, Washington:
				(A)The Ice Harbor
			 dam.
				(B)The Lower
			 Monumental dam.
				(C)The Little Goose
			 dam.
				(D)The Lower Granite
			 dam.
				(4)Peer
			 reviewThe term peer review has the meaning that
			 term has in section 2034 of Public Law 110–114.
			(5)PopulationsThe
			 term populations means the 13 evolutionarily significant units of
			 salmon and steelhead in the Columbia and Snake River basin that are listed
			 under section 4(c) of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533(c)).
			
